﻿
The forty-second session of the General Assembly takes place against the background of some encouraging developments in international relations. It is Guyana  hope that the Organization will be able to Play its part in accelerating this positive trend. We are confident that during Comrade Florin's presidency he will deploy his well—known skills and tact in guiding our deliberations so that we may together reach conclusions which will be to the benefit of mankind as a whole. In offering Comrade Peter Florin an eminent son of the German Democratic Republic, our warmest congratulations on his unanimous elect ion ř I pledge the ready co-operation of my delegation in our search for global understanding and agreement·
Let me take this opportunity also to extend felicitations to his predecessor in office# the Minister for Foreign Affairs of Bangladesh, for his admirable conduct of the Assembly  business during the past year.
As we contemplate the many major issues which are before the Assembly, we cannot but be struck by their interrelationship and by the fact that the solutions to them must be based on a global approach· This is in acknowledgement of the reality that we live in an increasingly interdependent world, one in which it should be the aim of this Organization to advance in an equal way the interests of all Member States.
Peace, as we all know, is indivisible. So too, I contend, is development. Many of the issues related to development, some of which are topical, affect us all, rich and poor. Debt, drugs and disease are not indigenous to any one people. They are ubiquitous. If we are to ensure global stability, it would be foolhardy to seek their eradication in certain areas while they flourish elsewhere- There are after all no frontiers or boundaries that can halt their wider proliferation. Whether the issue we consider is political, economic or social, whether it pertains to peace, underdevelopment or the environment, national or unilateral action alone would not suffice· The action to be taken must be concerted and must involve all States.
Since last we met, the dialogue on nuclear disarmament has advanced. Unhappily, however, the expectations that had been engendered with regard to international economic co-operation have not materialized; and the principle of multilateralism remains to be fully embraced. It is salutary to observe, however, that the willingness of regional States to solve conflict situations in their areas and to promote economic and functional co-operation, has strengthened.
If the results of our efforts have been uneven, one thing remains constant. It is the yearning of the vast majority of mankind for a peaceful international environment and for the creation of conditions that can best secure and sustain their economic development.
In the area of the international economy, world output last year, as a measure of our combined productive effort, remained positive; and inflation continued its downward trend. These developments encouraged the expectation of further improvements in the performance of the world economy and of a better quality of life for the many in the developing countries. Sadly, these favourable indications have not been maintained, as output is not growing at the anticipated rate. As a consequence, there is increased concern over the prospects for developing countries and the ability of the world economy to withstand further stress.
Current trends therefore leave us little option but to maintain a troubled view of the condition of international trade? a factor which is so critical to sustained recovery. Not only is its rate or expansion disappointing but there is the real possibility of its contraction, in the light of the intensification of protectionist measures. Indeed, Guyana knows only too well of the damage that protectionist measures could cause to exports. It has seen the access of one of its major exports, sugar, to an important market, progressively reduced in a short period of time· The intensification of these measures by industrialized countries is inevitably injurious to the best efforts of development- I venture to say that those who harbour the thought that they are protected from its worst repercussions may awaken too late to its real adversity. Similarly, as regards the terms of trade for primary commodities, the situation is still far from hopeful, despite the upturn in the prices of some commodities and the recent multilateral attempts to salvage international co-operation in this area.
Last year, in one of its resolutions, the General Assembly placed in its proper perspective the requirements for resolving the debt problem. Those decisions represented an attempt to grapple with a difficult and politically sensitive problem and promised a more positive outlook. Current economic trends, however, especially those relating to output and trade, reinforce apprehension about the extent to which the goal of alleviating the debt burden can be realized. Despite this, we need to build on that determination in the light of the emerging appreciation of the full dimensions of the effect of the problem on national and international policies.
Beyond that, the current difficulties in the global economy warrant a more concerted approach by the entire community. Indeed, what is required now is the urgent realization that, in economic and social matters, prosperity is very much like peace - integral and indivisible. It is clear that, unless the international milieu favours equitable development among all nations, the welfare of all of us is in jeopardy. Yet the imperatives of co-operation have not been fully heeded. Policies continue to be pursued by some without full consideration of the situation prevailing in the rest of the world- Nowhere is this more evident than in relation to the international monetary system. There remains, unfortunately, an avoidance of global solutions. Instead, selective but limited reforms are pursued. Some of these are in the right direction. 
In relation to the International Monetary Fund, for example, the mix of policies should be more widely varied in recognition of differing conditions between countries. Where unanticipated or unavoidable factors give rise to adverse growth trends, resources should be made available to support growth programmes; and finally, more flexibility should be employed with regard to quantitative targets and longer periods allowed for demand adjustment policies to take effect.
The reforms, however, need to be extensive. Unless this happens, the principles of interdependence and mutual responsibility would be further eroded. A  re-commitment to multilateralism is essential to any solution of the current economic crisis.
One positive development in this respect has been the resolve of developing countries to encourage and expand economic co-operation among themselves. Progress in this direction is appreciable, as was evident at the recent Pyongyang meeting of non-aligned countries. The United Nations system can play a valuable role in assisting the promotion of economic co-operation among developing countries. We urge it to do so. 
The threats to international peace are manifold. These include not only underdevelopment, to which I have alluded  but also regional conflicts and  importantly  adversarial relations between the super-Powers. That is why the improvement in relations between the super-Powers constitutes a significant step towards the diminution of tension and the creation of an atmosphere propitious to the improvement of interstate relations. In this regard, we applaud the efforts being made by the United States and the Soviet Union to agree on the removal from their arsenals of certain categories of nuclear weapons. Such an accord may not be significant in quantitative terms. It can, however, if pursued with sincerity, represent the beginning of a process which could lead to further agreements on nuclear disarmament. Hopefully, it can also usher in a new relationship between the two States, based not on confrontation but on healthy competition within the framework of collective international co-operation, and based upon respect for each other's social system.
The United Nations must however maintain total and complete disarmament as an issue of central concern. Preparations for the third special session on disarmament must proceed apace to benefit from the current momentum and to ensure that the outcome goes beyond the meagre results achieved in the past.
If all these efforts are successful, resources which are allocated to the preparation for war would naturally be released for other purposes. Such resources should be used for development, especially of the developing countries. In this context Guyana believes that, limited though they were, the results of the recently concluded Conference on the Relationship between Disarmament and Development provide a basis for further dialogue and agreement. We urge all, each Member State, to join in that dialogue. 
In the meantime, however, conflicts continue to prevail in several regions of the world. Some of them have so far proved intractable. Others offer solutions on the basis of dialogue and negotiation which take into account the interests of the concerned States.
To speak of the region to which Guyana belongs - Latin America and the Caribbean - the process of a political negotiated solution is now in the ascendancy. That this is so is due in no small measure to the undaunted diplomacy of the Contadora and Support Groups. The agreement signed by the five Presidents of Central America in Guatemala, following the initiative of President Arias Sanchez of Costa Rica, if scrupulously implemented and universally respected, will offer a reasonable chance for peace in the region. We therefore urge all concerned parties, both inside and outside the region, to respect the Guatemala agreement and to co-operate fully in its faithful execution. The agreement is of transcendental significance, and we believe that the United Nations can play a helpful role in the process of implementation.
Earlier this year the Movement of Non-Aligned Countries, at a special ministerial meeting of the Co-ordinating Bureau held in the capital of my country, devoted much attention to the situation in Central America and issued the Georgetown appeal for peace in the region. In his welcoming address, the President of Guyana, Comrade Hugh Desmond Hoyte, observed that "peace in Central America is essential to the security of the whole region". Guyana therefore welcomes the positive developments that have since taken place.
It is not without interest that in their attempt to implement the various accords the parties have issued an appeal for immediate economic and technical assistance. This call is in clear recognition that the situation in the area stems not from ideological differences but from the chronic social and economic condition which the States in this region have for so long endured.
Central America is therefore in .many ways a microcosm of the third world which, by and large, suffers from structural deficiencies and which, as a consequence, is generally prone to upheaval. The linkage between stability and underdevelopment is, in Guyana's view, self-evident. It is not difficult to see that many political crises originate from essentially volatile economic and social conditions.
The search for political negotiated solutions to conflicts is being pursued in other regions. The Involvement of the United Nations in such negotiations is a source of satisfaction to Guyana. In this regard, we commend the Secretary-General of our Organization for his tireless efforts in the discharge of the many mandates with which he has been entrusted. We wish him every success.
The continuation of the war between Iran and Iraq is a source of distress to us. We support the most recent resolution of the Security Council, which calls inter alia for a cease-fire, and other efforts which enlarge the prospects for peace in the region.
As regards the Middle East, the quickening of the process towards the convening of the international peace conference, involving the Palestine Liberation Organization, is urgently required if peace is to come to the region. For this peace to be just and durable, the right of the Palestinian people to a homeland in Palestine must be respected, as must the principle of the non-acquisition of territory by force, and the right of all States in the region to live within secure and recognized boundaries. 
Likewise, Guyana wishes to encourage the Secretary-General in his patient search for a settlement in Cyprus. The causes of strife, including the continuing presence of foreign troops, must be fully addressed.
Similarly, in Korea, where a long divided people yearn for peaceful reunification, efforts must be intensified to pursue the promising signs of an eventual reconciliation.
Guyana also supports the efforts of the United Nations in bringing about political negotiated solutions to the situations in Afghanistan and Kampuchea. These solutions must be in consonance with well-known principles of this Organization, especially those relating to sovereignty, territorial integrity and self-determination.
Turning to the situation in South Africa, I am reminded that during his trial on the trumped-up charge of treason. Nelson Mandela declared that he was fighting "for a society of equal opportunity". That still remains the objective of the oppressed masses in South Africa. For 75 years they have maintained a resolute and passionate struggle, first seeking change through peaceful means, but later driven by the intransigence of the racist regime in Pretoria to engage in armed struggle. The overall struggle of the South African people has been supported by various States and other sectors and forces in the international community.
Since the last major initiative by the Commonwealth to bring about peaceful change was contemptuously rebuffed and sabotaged by Pretoria, there has been no amelioration of the situation. In fact it has worsened. And the state of emergency has become the norm.
An increasing number of erstwhile supporters within South Africa of so-called separate development are now challenging the efficacy of the system of apartheid. Its collapse is inevitable. At this particular conjuncture, it therefore becomes even more Important to support fully the South African freedom fighters and to continue to give material support to the front-line States, against which Pretoria is prone to unleash its military machine. It is also necessary to strengthen and expand existing arrangements, including sanctions, in order to further isolate South Africa, and weaken and eventually eradicate apartheid.
This same abominable system o£ apartheid and plunder also holds the people of Namibia captive. This Organization has long determined the steps to be taken for Namibia's liberation. Security Council resolution 435 (1978) will, if implemented in all its aspects, speedily and effectively achieve that objective. The scoff laws in South Africa have however remained intransigent. Unfortunately, this attitude is not being discouraged by other States which have a vested interest in the exploitation of Namibia's rich resources and in supporting South Africa's so-called strategic position. Victory for the struggling masses of South Africa and Namibia is not in doubt. We owe it to them, both in this Organization and outside it, to bring the strongest pressure to bear on the racist regime of Pretoria for an early demission from power. In anticipation of the peoples’ victory, we should seek as well, as my President counselled at the eighth Conference of the Non-Aligned Movement, in Harare, to assist the people of South Africa and Namibia in preparing themselves to take their rightful place in the international community and to enjoy the full fruits of their independence.
There are also other issues which lend themselves to concerted global action if realistic solutions are to be found. One of those is the protection of the environment. The report of the World Commission on Environment and Development now before the Assembly calls for an immediate return to multilateralism. As the Commission's report states:
"The unity of human needs requires a functioning multilateral system that respects the democratic principle of consent and accepts that not only the Earth but also the world is one". (A/42/427, para. 53)
The awareness of the fragility of the eco-system which has been so dramatically demonstrated in the report must, in Guyana's view, inevitably give new meaning to the concept of collective economic security. The arguments are persuasive and should lend urgency to joint action in resolving the overwhelming problems now confronting us.
In devising appropriate programmes for action, however, there is a need to ensure that developing countries are not penalized for their co-operation; nor should their right to a balanced economic growth be sacrificed. Indeed, when it is considered that the eco-system of the developing countries is necessary for the welfare of the developed world, it is not far-fetched to contemplate some form of compensation for this clear benefit. I urge the relevant committee of the Assembly to give due consideration to this idea as we endeavour to manage the environment properly and thereby ensure the survival of the human race.
Another issue of concern to all of us has already proved susceptible to global co-operation. I refer here to our efforts to combat the dangers of drug abuse, a matter which needs to be addressed in all its aspects - production, trafficking and, importantly, consumption. The results achieved at the Vienna Conference earlier this year demonstrate the value of collective action. The follow-up measures which these results require should not be allowed to languish. We must reinforce joint and national endeavours to find disincentives to the continued production and use of noxious substances.
We have begun the task of reform of the Organization in acknowledgement of today's realities. The prime objective must always be efficiency and the need to make the best use of resources in the interest of all Member States, what will create difficulties is if the process of adjustment is used to achieve or maintain narrow political advantage. Adjustment must be in the interest of mankind; it must be done with a human face, sensitive to the needs of suffering people and responsive to the imperative of equitable development.
Over the years there has been a maturation of the concept of an interdependent world. Nation States themselves are undertaking programmes of structural adjustment, not only to promote the welfare of their own people but also to harmonize their relationships in the wider international community.
For this process of structural adjustment to be fully effective, new concepts of national and collective security would have to be formulated. In such a scheme of things, confrontation should give way to co-operation, and the needs of humanity should be our foremost concern. Put another way, the war ethic must be replaced by one rooted in peace, multilateralism strengthened and greater reliance placed on dialogue and negotiation for conflict resolution, in this context the importance of sovereign equality cannot be overstressed since it should be the axis on which a democratic system revolves.
Enormous obstacles will be encountered in furthering the process. We should not however desist from pursuing our objective, which indeed has become imperative. Guyana is fully committed to this goal. The prospects are exciting. Let us go forward together.
